DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt  is acknowledged of certified copies of papers received in a parent application 15935431 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 and 04/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, is  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (20150168668 A1).
Regarding claim 1, Wu et al. discloses (see Figs. 1-8) An optical element driving mechanism (7), comprising:
 a housing (51); 
a base unit (11) connected to the housing (as illustrated in Fig. 8, case 71 is fixed to the base 11b); 
a holding unit (55), configured to hold an optical element (54) having an optical axis, movable relative to the housing and the base (inherent to an arrangement structure with a VCM) ; 
a driving assembly (coil 53 and magnet 56) configured to drive the holding unit to move relative to the housing and the base unit; and 
a metal component (3) disposed in the base unit (11), wherein at least a portion of the metal component is connected to the driving assembly (see paragraph [0024] and paragraph [0025] which discloses “the coil magnets and the spring plate are paired to drive electromagnetically the micro lens set to undergo focusing and/or zooming”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Wu et al. (20150168668 A1) in view of Akabane et al. (20100060994 A1).
Regarding claim 2, Wu et al. discloses the lens as in claim 1 and does not teach the at least a portion of the metal component directly contacts and is connected to the housing.
Akabane et al. discloses the at least a portion of the metal component directly contacts and is connected to the housing (see paragraph [0049] in which a ground terminal is connected with a yoke which is part of the housing) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide terminal connected to the housing as disclosed by Akabane et al. and provide connection between the case and terminal to the device of Wu et al. in order to provide  a ground connection with the device and prevent electromagnetic noises (see paragraph [0003]).

Allowable Subject Matter
Claim 3  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 3, although the prior art teaches examples of optical element driving device,, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 3, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Claims 4-21 depends on claim 3 and objected for the same reasons.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 23, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872